Citation Nr: 1756232	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for generalized joint pain, to include as a result of exposure to environmental hazards in Southwest Asia.  

2.  Entitlement to service connection for sleep apnea, to include as a result of exposure to environmental hazards in Southwest Asia or as secondary to the Veteran's service-connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to a an earlier total disability rating based on individual employability (TDIU).

REPRESENTATION
 
Veteran represented by:	Robert V. Chisholm 


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. [REDACTED] 


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Amy from December 1990 to September 1991, and from March 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Travel Board hearing in Montgomery in June 2009.  

In August 2009, the Board remanded the claims for treatment records and the personnel file.  The Board also requested a new VA nexus opinion, noting that the December 2008 examiner relied only on the medical records and not on the Veteran's lay statements.  The Board also requested an opinion regarding the secondary claims of sleep apnea related to PTSD and COPD related to asbestos exposure.  

The issues were remanded again in January 2011 to obtain Social Security Administration records and to schedule a VA examination regarding undiagnosed illnesses.  

In December 2013, the Board requested another nexus opinion regarding undiagnosed illnesses, pre-existing conditions and additional opinions regarding the Veteran's asbestos exposure.  In December 2016, the case was remanded by the Court of Appeals for Veterans Claims (CAVC).  In March 2017, the Board remanded for compliance with CAVC directives.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's generalized joint pain, to include as a result of exposure to environmental hazards in Southwest Asia, is not related to service.    

2.  The preponderance of the evidence shows that the Veteran's sleep apnea was not causally or etiologically related to service, to include the Veteran's exposure to environmental factors or his diagnosis of PTSD, nor aggravated by his PTSD.  

3.  The evidence shows an earlier effective date for TDIU is warranted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for generalized joint pain, to include as a result of exposure to environmental hazards in Southwest Asia, have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

3.  The criteria for an earlier effective date for TDIU have been met.  38 U.S.C.A. § 1155 (2012), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).   

On appeal before CAVC, the Veteran's representative argued that VA failed in its' duty to assist by failing to consider the issue of aggravation in deciding the Veteran's claims.  After remand and new medical opinions issued however, counsel for the veteran indicated in May 2017 that "all remand instructions have been completed," and requested the Board issue a decision as soon as possible.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Factual Background, Legal Criteria, and Analysis

The Veteran had combat service in Iraq during the Gulf War, and 19 years of service in the Army National Guard.  First, he contends that his generalized joint pain is related to his active duty service.  See June 2009 Hearing Transcript; see also March 2004 Post-Deployment Assessment.  At the June 2009 travel Board hearing, the Veteran testified that pretty much his entire body hurts; his shoulders, arms, knees, back and hands.  See June 2009 Hearing Transcript at 8, 10.  He explained that he began having this pain during his deployment. Id. at 8.  The Veteran believed his pain could be due to the weight he had to carry in service, stating he carried 200 pounds every day. Id.  He recalled going to sick call on two occasions during his deployment, but he was unable to receive any treatment on either occasion because he was called up for a mission. Id. at 5.  He explained that their missions overruled any health issues they were experiencing during deployment.  Id. at 8.  

A VA examination was performed in February 2010.  There, the Veteran reported that his generalized joint pain did not stem from any injury in service.  See February 2010 VA Examination Report.  He reported that his joint pain is constant, and that he experiences pain primarily in his right shoulder, his hands, bilateral knees, as well as his left ankle.  The examiner noted that-rays from March 2009 of the right shoulder showed minimal hypertrophic changes in the acromioclavicular (AC) joint; x-rays from January 2010 of the bilateral knees showed minimal narrowing of the medial compartment of the bilateral knee joints; X-rays from February 2010 of the bilateral hands were negative; and x-rays from December 2009 of the left ankle was normal.  

The examiner ultimately diagnosed the Veteran with osteoarthritis of the right shoulder, but opined that it was consistent with natural aging.  Further, he diagnosed the Veteran with mild degenerative joint disease of the bilateral knees, but opined it was consistent with natural aging and body habitus.  However, the examiner determined there was no objective evidence to support a bilateral hand condition or a left ankle condition.  Subsequently, in January 2014, another VA examiner rendered an addendum opinion to the February 2010 VA Examination Report.  See January 2014 VA Addendum Opinion.  At that time, the examiner opined that the Veteran's joint pain was less likely than not incurred in, caused by, or aggravated by his active duty service.  Specifically, with respect to the minimal hypertrophic changes in the AC joint in the Veteran's right shoulder and bilateral knee degeneration, which were noted at the February 2010 VA examination, the examiner opined that they met the Veterans Benefits Administration Training Letter 10-01 (TL10-01) criteria for a disease with a clear and specific etiology and diagnosis of natural aging.  Therefore, neither condition was caused by or related to environmental exposure during the Gulf War Era.  

With respect to the left ankle, the examiner opined that any issues with the left ankle appeared to be acute, transitory, non-recurring, and non-pathologic.  The examiner based his opinion after determining there were no ankle issues noted upon returning from deployment and all X-rays associated with the claims file indicate the left ankle is normal.  Therefore, the examiner concluded there was insufficient evidence to warrant a diagnosis of an acute or chronic left ankle disorder.  Consequently, the examiner opined the Veteran's left ankle issue was not caused by or related to environmental exposure during the Gulf War era.  Further, the examiner opined the Veteran's left ankle issue was less likely than not attributable to any undiagnosed illness, medically unexplained chronic multisystem illness, infectious disease, or the long term health effects associated with an infectious disease.  

The Veteran was afforded a second VA examination in October 2015.  See October 2015 VA Examination Report.  At that time, he reported that he experiences a full body ache from the neck down on a daily basis; this ache occurs regardless of whether he is lying down, walking, or standing.  He claimed his joint aches began off and on following his separation from active duty service in 1991.  The Veteran stated he was told by physicians his joint aches are due to arthritis.  

Additionally, he reported that he has been diagnosed with a Vitamin D deficiency.  The examiner noted the Veteran's Vitamin D deficiency has been documented as early as October 2011.  Further, he noted that a Vitamin D deficiency can cause adults to experience chronic muscle aches and pains, as well as periosteal bone pain.  

The examiner opined that the Veteran's multiple joint aches were more likely than not secondary to his Vitamin D deficiency, stating that it was less likely than not the Veteran developed the deficiency during his deployments while in active duty service.  The examiner explained that sun exposure produces Vitamin D, and the Veteran would have had high sun exposure while deployed to the Middle East.  However, the examiner did not render a complete opinion as to the nature and etiology of the Veteran's Vitamin D deficiency. 

As to the Veteran's contention that carrying heavy gear may have caused his multiple joint aches, the examiner explained that it is not at all unusual to experience non-pathological aches and pains after any form of prolonged vigorous activity due to the rigorous and strenuous activity expected during military service.  He stated the Veteran's description of his early muscle/joint pain is the type associated with such activity; and is intermittent and self-limiting.  The examiner advised such pain is distinct from the deep periosteal type pain as noted in an adult with a Vitamin D deficiency.  However, the examiner did not address explicitly whether it was more likely than not the Veteran's prior diagnoses of minimal hypertrophic changes in the AC joint in his right shoulder and bilateral knee degeneration were caused by or otherwise related to the Veteran's vigorous activity due to the rigorous and strenuous activity expected during military service, to include wearing heavy gear on a daily basis.  

The Veteran's second contention is service connection is warranted for his sleep apnea, to include as a result of exposure to environmental hazards in Southwest Asia or as secondary to his PTSD.  In a March 2005 post-deployment health assessment, the Veteran reported that he continued to feel tired after sleeping.  A VA physician indicated in June 2006 that OSA was suspected.  In a September 2007 sleep study, the Veteran was diagnosed with sleep apnea, with the doctor noting the Veteran was obese, and recommended weight loss.  In December 2007, the RO issued a Statement of the Case (SOC) continuing to deny service connection for insomnia because "this disability is determined to result from a known clinical diagnosis of sleep apnea, which neither occurred in nor was caused or aggravated by service."  That same month, the RO issued a decision granting service connection for PTSD with a 70 percent evaluation effective September 2004. 

During an October 2008 sleep study, the Veteran was diagnosed with OSA.  In January 2009, the RO denied service connection for OSA secondary to his service-connected PTSD.  In February 2009, the RO issued another RD because the October 2008 sleep study had not been considered in its previous decision; the RO continued to deny service connection for sleep apnea as secondary to service-
Connected PTSD. 

In April 2009, a buddy statement was submitted, indicating the veteran's sleep problem came to his attention while they were deployed in Iraq.  During a June 2009 Board hearing, the Veteran testified that while in the Gulf, his fellow soldiers "used to come and wake me up because they said I acted like I was choking or strangling in my sleep."  He also stated that he originally labeled his sleep apnea condition as insomnia because neither he nor his doctors in service fully understood the problem.  On his post-deployment form, the Veteran reported still feeling tired after sleeping.  

The June 2005 initial VA medical center visit was negative for sleep problems.  July 2006 VA treatment records noted difficulty sleeping.  At that time, it was unclear if he has any snoring or apnea history.  He was diagnosed with sleep difficulty suspicious for obstructive sleep apnea.  A September 2007 sleep study found obesity.  

The Veteran was afforded a VA examination in February 2011.  The examiner found that the Veteran did have sleep apnea, but he noted that the majority of sleep apnea sufferers suffer from a developmental disorder, such as obesity or small upper airway, which results in airway collapse, as the causative agent for sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea during a period when he was not on active duty.  The examiner found it to be as likely as not that the Veteran had a developmental defect resulting in sleep apnea, and less likely than not that the Veteran's sleep apnea was caused by, related to, or worsened beyond its natural progression by military service.

In a January 2014 medical opinion regarding obstructive sleep apnea, the examiner acknowledged that there were no service treatment records noting OSA in the file.  He noted that the June 2005 review of systems was negative for nocturnal dyspnea and negative for sleep problems.  In July 2006 the Veteran indicated that he was having difficulty sleeping and cited the study showing "it sounds like he never really gets into some deep sleep stages.  It is unclear if he has any snoring or apnea history, as his sleep partner sleeps very soundly."  A February 2007 sleep study revealed no sleep apnea.  A June 2007 sleep study diagnosed mild sleep apnea.  As the Veteran's diagnosis of obstructive sleep apnea was not made until June 2007, almost three years after a period of active duty and following a normal sleep study after service, the examiner opined that the Veteran's diagnosis of obstructive sleep apnea is less likely than not caused by, related to, or worsened beyond the natural progression by military service.  The examiner also noted that the Veteran has claimed a disability pattern related to obstructive sleep apnea that meets the criteria for a disease with a clear and specific etiology and diagnosis.  He also addressed the Veteran's contention regarding secondary service connection.  He found that, while questions of correlation may exist, there is no nexus of connection accepted by the medical community between obstructive sleep apnea and PTSD.  The lay statements of snoring and nocturnal breathing issues were appreciated and accepted on their face by the examiner.  He noted, however, that while the vast majority of sufferers of sleep apnea snore, not all people who snore have sleep apnea.  This is borne out by the first sleep study performed February 2007 where snoring was moderate to severe and continuous to intermittent, but no sleep apnea was diagnosed.

Legal Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For Gulf War veterans who served in the Southwest Asia Theater of Operations, in October 2017 a final rule was published in 38 C.F.R. § 3.317(a)(1)(i) which extended the evaluation period to December 2021 in which disabilities associated with undiagnosed illnesses and chronic multi-symptom illnesses must become manifest in order for a veteran to be eligible for compensation.  Disabilities manifesting to10 percent which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i); 81 FR No. 200, p. 7138  (October 2016).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, skin lesions, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation availability has recently been expanded to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this regulation, signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuro-psychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper and lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Compensation may be paid under 38 C.F.R. § 3.317 for disability that cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection - Generalized Joint Pain

The Veteran asserts his generalized joint pain is related to his active duty service.  See June 2009 Hearing Transcript, March 2004 post-deployment assessment.  He showed vitamin D deficiency from 2011 to 2015.  The VA examiner noted the etiology is due to a nutritional deficiency and / or lack of exposure to UV light.  The examiner stated the Veteran's darker skin reduced the amount of vitamin D in response to sun exposure.  

The examiner noted a deficiency in vitamin D is a recognized cause of muscle aches and pains, as well as periosteal bone pain.  The examiner observed the condition was not diagnosed until over six years after service, and that service treatment records (STR) contained no such record of any deficiency.  While the Veteran correctly notes the lack of STR is not dispositive, it is nonetheless relevant.  The examiner opined that because the Veteran's STR reflect no such issues while he was serving the Gulf, it's likely the Veteran had adequate sun exposure; hence, STR would likely be silent on this issue and would not have therefore had a vitamin D deficiency while in service.  

In a separate claim, the Veteran asked for a disability rating based on plantar fasciitis / flat feet, which does not appear to be part of his generalized joint pain claim.  There, the examiner in September 2016 did not find service connection, indicating the diagnosed conditions are common for individuals regardless of whether they are civilians or veterans.  Further, the Veteran was noted as obese, and the examiner found that more than likely contributed to the subjective foot complaints.  STR were silent, and a December 2008 left foot x-ray showed a small spur at left calcaneus, which the examiner found to be age-related and not service connected.  Joint spaces were found to be normal, and no evidence of fracture or dislocation was found.  

In January 2004, an examination documents complaint of pain in hands.  In June 2005, records reflect the Veteran's VA visit was positive for morning stiffness/myalgia.  He was noted to ambulate without assistance.  A physical exam documented symmetric normal reflexes and mobility of joints in both upper and lower extremities. The examiner stated that left ankle issues were not noted on return from deployment, were not noted in initial primary care and orthopedic evaluations, and do not appear in other records.  X-rays of left ankle are normal.  The examiner states the issues with your left ankle appear to be acute, transitory, non-recurring and non-pathologic, as left ankle diagnosis and treatment are absent from what was referred to as a "robust CPRS medical record."  

In July 2006, the Veteran was seen for bilateral hand pain, which the examiner opined to be arthritis.  In October 2007, the Veteran was seen for complaints of knee and low back pain.  X-rays of the spine, knees and ankles were normal.  

In December 2008, the Veteran was examined for joint pain, which was claimed to affect his hands, knees, feet, ankles, and lower back.  The Veteran reported to the examiner his onset of pain began during service in Iraq in 2004.  During the exam, X-rays were normal but for a left foot spur and chondromalacia of the right knee, which caused no functional impairment and were found to be not caused by his service.  Service connection was denied because the examiners found known clinical diagnoses of chondromalacia and arthritis, neither of which occurred in service.  In January 2009, the Veteran was noted to have osteoarthritis of the right shoulder and degenerative joint disease of both knees.  

In sum, the Board finds that there is no basis on which to award service connection for generalized joint pain.  In reviewing the evidence, the Board finds the Veteran's symptoms each have a known diagnosis and are not related to service.  Each of the Veteran's exams were negative for findings of an undiagnosed illness, and arthritis, chondromalacia and a foot spur are all known findings.  There is no medical evidence to the contrary.  The Veteran has made general assertions that the problems are related to wearing heavy equipment while in Iraq in and security details; the Board does not doubt the Veteran's veracity.  However, the Board cannot rely on a general assertions regarding the medical nexus of joint pain because they are not shown to possess the type of medical expertise that would be necessary to opine regarding such an etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset in this case falls  outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer). The Veteran does not have the medical expertise and training to provide a medical opinion; an opinion of etiology requires medical knowledge of the complexities of the musculoskeletal system, and involves objective clinical testing including interpretation of X-rays that the Veteran does not have the training to perform.  Accordingly, the Board does not find the general assertions to be probative with regard to establishing the etiology of generalized joint pain.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Sleep Apnea

The Board acknowledges the Veteran's statements that his sleep apnea began during service.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep." Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012). 

For Persian Gulf War Veterans, special provisions apply that permit service connection under specified circumstances for symptoms of a "undiagnosed illness" which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses." 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1)(i), (ii). As contemplated by these provisions of law, is a "medically unexplained chronic multisymptom illness" meaning "a diagnosed illness without conclusive pathology or etiology that is characterized by overlapping symptoms and signs." 38 C.F.R. § 3.317(a)(2)(ii).  The Veteran asserts that he experienced sleep disturbance during service and thus "suffers from a condition contemplated by 38 U.S.C. § 1117 and 38 C.F.R. § 3.317(a)." 

However, the evidence of record does not show that he suffers from a medically unexplained chronic multisymptom illness.  Rather, the 2014 VA examiner expressly stated that the Veteran's sleep apnea has "a clear and specific etiology and diagnosis."  Further, the 2011 VA examiner opined it was as likely as not that the Veteran's sleep apnea was attributable to a developmental disorder, such as his diagnosed obesity.  As such, he does not have a condition which, ". . . by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses," and therefore, he does not have a condition contemplated by 38 U.S.C. § 1117 and 38 C.F.R. § 3.317(a)(1)(i), (ii).
 
Under the current provision of the VA Adjudication Manual,  M21-1, Part IV.ii.2.D.1.n, the manual advises that "Sleep apnea cannot be presumptively service-connected (SC) under the provisions of 38 C.F.R. § 3.317 since it is a diagnosable condition.  If claimed, sleep apnea must be considered on a non-presumptive SC basis."  

The record does not show any error in either the VA examiner's consideration of his currently diagnosed sleep apnea as due to a medical undiagnosed chronic multisymptom illness.  The VA examiner noted the Veteran had a sleep study post-service in 2007 that did not diagnose sleep apnea.  The 2011 VA examiner specifically noted the Veteran's belief that developed OSA in Iraq in 2004, as well as the lay statements concerning his reported symptoms; nonetheless the examiner opined that his condition was more likely due to a developmental defect and not caused or worsened by service.   However, while the Board understands the Veteran's sincere belief, the Board does not find him competent to attribute his symptoms to his subsequently diagnosed OSA.  The Veteran is not shown to possess any medical expertise; any medical opinions he asserts are not of significant probative value.  

The January 2014 medical examiner specifically noted the normal sleep study post-service.  Despite the Veteran's symptoms, he was tested for sleep apnea with negative results post-service.  The examiner acknowledged the Veteran's reports of breathing problems and snoring and addressed those complaints.  Therefore, the Board finds the January 2014 opinion to be more probative than the Veteran's lay assertions.  

The Veteran argues for the Board to construe his OSA as a "sleep disturbance" that is "medically unexplained," therefore qualifying for Gulf War presumptive disability.  38 C.F.R. § 3.317(a)(2)(ii) (2015) states "(f)or purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology."  Counsel for the Veteran argues that "(s)igns and symptoms involving the respiratory system (upper and lower)" and "sleep disturbances" are recognized as a "medically unexplained chronic multisymptom illness," citing 38 C.F.R. § 3.317(b) (2015).  See Correspondence, December 2016.  Yet, that is not a complete reading of the statue, and the Board finds the Veteran's condition is not medically unexplained.  First, the applicable statue reads "which may be manifestations," i.e., the language is suggestive.  If it were mandatory, it would read "which are manifestations," as counsel suggests.  Next, the statute refers to signs or symptoms of undiagnosed illness and medically unexplained matters, referring to paragraph (a)(1) which refers to disabilities that "cannot be attributed to any known clinical diagnosis."  True, the Veteran has "signs or symptoms."  Such signs or symptoms also have a known, conclusive etiology.  Reading the statute as the Veteran suggests would completely negate statutory language that known causes may not be covered; in fact, it is contrary to the meaning of "syndrome."  

The list of presumptions is not the exclusive means of proof of service connection, and does not foreclose proof of direct service connection under 38 U.S.C. § 1110.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (1994).  Counsel for the Veteran replied to the SSOC, arguing the opinion was insufficient on grounds that VA is prohibited from denying service connection for a disease solely because evidence does not support presumptive service connection, citing Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Second, counsel argues, the examiner fails to give reasons or references as to why the Veteran's OSA is not due to Gulf War environmental exposures.  

Examiners are not able to make bare conclusions without factual predicate.  See Miller v. West, 11 Vet. App. 345 (1998).  See also Stefi v. Nicholson, 21 Vet. App. 120 (2007) (medical examinations must contain a reasoned explanation connecting the conclusion with the supporting data).  As an initial matter, the Board is cognizant that earlier opinions provided by VA were deemed inadequate for various reasons.  Indeed, the Board has remanded on this basis itself.  However, the Board considers the March 2017 VA medical opinion to have significant probative value.  Contrary to argument, the Board finds the VA examiner provided a complete rationale for the stated opinions, supporting the opinion by utilizing her medical knowledge and medical treatise information as well as citing to evidence included in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In reviewing the evidence of record, the Board finds the examiner detailed a clear, non-service connected etiology for the Veteran's OSA.  

The examiner could find no direct service-connection link for the Veteran's OSA. In other words, service connection on a non-presumptive basis was considered.  She reviewed the evidence of record, the Veteran's statements, and his lay evidence.  She concluded the preponderance of medical evidence and expertise reveals the proximate cause of OSA to be a developmentally narrow oropharyngeal airway, often with a superimposed body mass index (BMI), creating encroachment of airway with fatty soft tissues and/or natural aging (encroachment of airway with floppy soft tissues).  See VA exam May 2017.  

Nor did the examiner place a higher standard of proof upon the Veteran, which CAVC warned to be wary of in its remand order [see Wise v. Shinseki, 26 Vet. App. 517, 532 (2014) ["the Board, when evaluating the evidence, cannot demand a1evel of acceptance in the scientific community (51%) greater than the level of proof required by the benefit of the doubt rule of 50%)].  Here, the examiner concluded "the Veteran's OSA is less likely than not caused by or related to or aggravated by, his service connected PTSD or Gulf War environmental exposure."  

Sleep Apnea Secondary to PTSD

The Veteran submitted a February 2008 statement that his sleep apnea condition was tied to his service-connected PTSD, which the Board will construe as a claim for secondary service connection.  The appellate court's remand order indicated a VA examination should address whether the Veterans sleep apnea is secondary to, that is, caused or aggravated by, his service-connected PTSD.  

Service connection may be established for a particular disability when the evidence demonstrates that the claimed disability is proximately due to, or the result of, a veteran's service-connected disability, 38 C.F.R. § 3.3 1 0(a) (2016), or when the claimed disability is aggravated by a service-connected disability.  38 C.F.R. § 3.3 1 0(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  At the same time, the Board is mindful that it cannot make its own independent medical determinations.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The March 2017 examiner stated that "[c]ontrary to enthusiastic popular media reports, forceful opinions expressed on Internet discussion boards, and Veterans Service Officers' heartfelt recommendations, there is no scientific evidence supporting the notion that PTSD causes OSA."  In so concluding, the examiner cited to supporting research.  There is no medical opinion or medical evidence to the contrary.  

There is, however, legal argument by the Veteran in opposition, which rests not so much upon how secondary service connection is supported by the record, but upon why the VA's reasoning has been inadequate.  It's a valid point; the Court has held that a medical opinion addressing the issue of secondary service connection is inadequate where it fails to adequately encompass the question of aggravation.  El-Amin v. Shinseki, 26Vet.App.136,140 (2013).  

As discussed previously, in certain circumstances lay evidence can show incurrence or aggravation of a disease or injury in service, an additional element of service connection requires  medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).  In reviewing the medical evidence of record, the Board finds OSA as secondary to PTSD is not warranted.   

The March 2016 examiner was unequivocal in her conclusion that PTSD does not cause OSA.  Here again, the weight of the evidence is also against a finding that the Veteran's OSA is secondary to, or aggravated by, the Veteran's PTSD, as there is no competent evidence suggesting a medical nexus between the Veteran's PTSD and OSA.  Indeed, the examiner reflected in her research that while OSA may aggravate PTSD, there is no evidence of the reverse (PTSD aggravating or leading to OSA).  

As such, given the benefit of the doubt rule, the Board finds the preponderance of the evidence is against the claim of service connection for OSA as secondary to PTSD.  

TDIU

In August 2016, the Veteran's PTSD rating was increased from 70 percent to 100 percent disabling effective February 24, 2016.  The RO found the claim moot, as the 100 percent evaluation for PTSD was the greater benefit.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Counsel for the Veteran indicated in a September 2017 letter, however, that TDIU was being sought with a retroactive date to August 2009.  

The Board is cognizant that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280  (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) (2012) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.  The Veteran was granted SMC effective February 2016 for loss of use of creative organ.  The Board considers next whether an earlier effective date beginning in August 2009 is warranted.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Even if the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).  For claimants who fail to meet the percentage thresholds set forth in § 4.16(a), the matter of a TDIU rating should be referred to the Director of the Compensation and Pension Service for extraschedular consideration "when it is found that the claimant is unemployable by reason of service-connected disabilities." 38 C.F.R.§ 4.16(b).  

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce employability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Social Security records from December 2009 indicate the Veteran had a history of polysubstance abuse.  The Veteran indicated he could not stay focused, became nervous, and that he did some work around the house and yard.  His complaints at that time focused on PTSD preventing him from being around people, and that his DJD impacted his ability for physical activity.  Up until August of 2009, he worked in retail in security, supervising two other employees.  He was diagnosed with depression and PTSD by the SSA.  

An April 2016 buddy statement from a coworker, who worked with the Veteran before and after his service, indicated he did not think the Veteran could maintain a job, noting a big difference in the Veteran's behavior after returning from Iraq.  An August 2009 statement from his employer's human resources office indicated concern over the Veteran hurting someone and his ability to maintain employment.  

In December 2007, VA psychology records note PTSD, depression, and alcohol abuse.  The Veteran reported difficulty in working with others and with road rage.  

The mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough to warrant a TDIU rating.  Van Hoose at 363.   (finding that the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability).  In other words, the fact that the Veteran was able to maintain employment is some indication that he is capable of performing the physical and mental acts required by employment.  

38 C.F.R. §§ 4.1 and 4.2 requires VA to view each disability "in relation to its history" to "accurately reflect the elements of disability present," respectively.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (discussing 38 C.F.R. §§ 4.1 and 4.2 and stating that, although the veteran was "only entitled to disability compensation for the period after ... the date he filed his original claim for benefits," VA regulations still require the disability to be "evaluated in light of its whole recorded history").  

In reviewing the evidence of record, the Board finds the award of TDIU is supported from August 2009.  Credible medical evidence establishes the Veteran was unemployable due to his PTSD.  While the findings and evidence of SSA are not dispositive, it is evidence that can be considered by the Board in rendering a decision.  

Based on the medical evidence of record, statements of the Veteran and others, and the history of the Veteran, the Board finds the Veteran is entitled to an earlier effective date for TDIU than the date established by the RO.  


ORDER

Entitlement to service connection for generalized joint pain, to include as a result of exposure to environmental hazards in Southwest Asia, is denied.  

Entitlement to service connection for sleep apnea, to include as a result of exposure to environmental hazards in Southwest Asia or as secondary to the Veteran's PTSD, is denied.  

Entitlement to an earlier total disability rating for TDIU is granted to August 2009.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


